The Court orders that a special panel shall be convened pursuant to MCR 7.215(H) to resolve the conflict between this case and Shimmons v Mortgage Corp of America, 206 Mich App 27; 520 NW2d 670 (1994).
The Court further orders that the opinion in this case released November 14, 1997, is hereby vacated.
The appellants may file a supplemental brief within 28 days of the clerk’s certification of this order. Appellees may file a supplemental brief within 21 days of service of appellants’ brief. Nine copies must be filed with the Clerk of the Court.
Holbrook, Jr., J., did not participate.